Case 13-91928-BHL-13          Doc 62    Filed 12/14/18     EOD 12/14/18 14:37:52         Pg 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

In re: RICKY CHESLEY THOMPSON                §       Case No. 13-91928
       LAVONNA MARIE THOMPSON                §
                                             §
              Debtors                        §
          CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Joseph M. Black, Jr., chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The trustee declares as follows:

       1) The case was filed on 08/23/2013.

       2) The plan was confirmed on 03/18/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
          on 09/20/2018.

       5) The case was completed on 10/19/2018.

       6) Number of months from filing or conversion to last payment: 61.

       7) Number of months case was pending: 63.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $69,046.50.

       10) Amount of unsecured claims discharged without full payment: $116,151.77.

       11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
Case 13-91928-BHL-13          Doc 62       Filed 12/14/18    EOD 12/14/18 14:37:52        Pg 2 of 5




Receipts:
       Total paid by or on behalf of the debtor                 $ 72,487.11
       Less amount refunded to debtor                                $ 0.00
NET RECEIPTS                                                                        $ 72,487.11



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                     $ 3,404.00
       Court Costs                                                    $ 0.00
       Trustee Expenses & Compensation                           $ 4,555.91
       Other                                                          $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 7,959.91

Attorney fees paid and disclosed by debtor:                        $ 596.00



Scheduled Creditors:
Creditor                                           Claim        Claim       Claim    Principal     Interest
Name                               Class       Scheduled     Asserted    Allowed         Paid         Paid
WALTON LEGAL SERVICES, PC          Lgl          4,000.00     4,000.00    4,000.00    3,404.00         0.00
US BANK NA                         Sec         72,889.00    82,722.26   82,722.26       16.58         0.00
ALLY FINANCIAL                     Sec         28,072.12    27,810.45   27,810.45   27,810.45     2,350.66
INTERNAL REVENUE SERVICE           Pri          1,900.00     1,685.43    1,685.43    1,685.43         0.00
INTERNAL REVENUE SERVICE           Uns              0.00        46.56       46.56       46.56         0.00
CITIBANK N.A.                      Uns         31,511.00    31,884.63   31,884.63        0.00         0.00
CITIBANK N.A.                      Uns         28,257.00    28,586.10   28,586.10        0.00         0.00
MOHELA                             Uns         41,416.00    40,752.03   40,752.03        0.00         0.00
DISCOVER STUDENT LOANS             Uns          2,748.00     2,784.75    2,784.75        0.00         0.00
ALLY FINANCIAL                     Uns              0.00          NA          NA         0.00         0.00
AM-EAGLE/GEMB                      Uns              0.00          NA          NA         0.00         0.00
BANK OF AMERICA                    Uns              0.00          NA          NA         0.00         0.00
PORTFOLIO RECOVERY                 Uns              0.00    12,734.43   12,734.43   12,734.43         0.00
BENEFICIAL/HFC                     Uns              0.00          NA          NA         0.00         0.00
CAP1/ELDER                         Uns              0.00          NA          NA         0.00         0.00
ALTAIR OH XIII, LLC                Uns            604.00       730.44      730.44      730.44         0.00
CAPITAL 1 BANK                     Uns              0.00          NA          NA         0.00         0.00
CENTRA CREDIT UNION                Uns              0.00          NA          NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-91928-BHL-13          Doc 62      Filed 12/14/18   EOD 12/14/18 14:37:52      Pg 3 of 5




Scheduled Creditors:
Creditor                                          Claim       Claim      Claim   Principal    Interest
Name                              Class       Scheduled    Asserted   Allowed        Paid        Paid
ALTAIR OH XIII, LLC               Uns              0.00    9,019.38   9,019.38   9,019.38        0.00
QUANTUM3 GROUP LLC                Uns            251.00      323.21     323.21     323.21        0.00
CITIFINANCIAL                     Uns              0.00         NA         NA        0.00        0.00
COLUMBUS REGIONAL HOSPITAL        Uns            476.26         NA         NA        0.00        0.00
FASHION BUG                       Uns              0.00         NA         NA        0.00        0.00
GECRB/PAYPAL BUYER CREDIT         Uns            109.00         NA         NA        0.00        0.00
PORTFOLIO RECOVERY                Uns            483.00      614.34     614.34     614.34        0.00
GECRB/DISCOUNT TIRE               Uns              0.00         NA         NA        0.00        0.00
GECRB/JC PENNY                    Uns            181.00         NA         NA        0.00        0.00
HOME PROJECTS                     Uns          2,152.00         NA         NA        0.00        0.00
HSBC BANK                         Uns              0.00         NA         NA        0.00        0.00
ONEMAIN FI                        Uns          9,226.00         NA         NA        0.00        0.00
PNC BANK                          Uns          3,905.00    3,813.03   3,813.03   3,813.03        0.00
STARS STRIPE                      Uns              0.00         NA         NA        0.00        0.00
QUANTUM3 GROUP LLC                Uns          3,489.00    3,413.05   3,413.05   3,413.05        0.00
TNB-TARGET                        Uns              0.00         NA         NA        0.00        0.00
US DEPT OF EDUCATION              Uns              0.00         NA         NA        0.00        0.00
WFS FINANCIAL/WACHOVIA            Uns              0.00         NA         NA        0.00        0.00
WELLS FARGO FINANCIAL             Sec              0.00    1,932.60   1,932.60   1,930.31       39.33
US BANK NA                        Adm              0.00      210.88     210.88       0.00        0.00
JOSEPH M BLACK, JR, TRUSTEE       Adm              0.00         NA         NA        0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-91928-BHL-13          Doc 62   Filed 12/14/18     EOD 12/14/18 14:37:52        Pg 4 of 5




Summary of Disbursements to Creditors:

                                           Claim           Principal     Interest
                                           Allowed         Paid          Paid
Secured Payments:
       Mortgage Ongoing                         $ 0.00          $ 0.00        $ 0.00
       Mortgage Arrearage                     $ 16.58         $ 16.58         $ 0.00
       Debt Secured by Vehicle            $ 27,810.45     $ 27,810.45    $ 2,350.66
       All Other Secured                  $ 84,638.28      $ 1,930.31       $ 39.33
TOTAL SECURED:                           $ 112,465.31     $ 29,757.34    $ 2,389.99

Priority Unsecured Payments:
        Domestic Support Arrearage               $ 0.00         $ 0.00       $ 0.00
        Domestic Support Ongoing                 $ 0.00         $ 0.00       $ 0.00
        All Other Priority                  $ 1,685.43     $ 1,685.43        $ 0.00
TOTAL PRIORITY:                             $ 1,685.43     $ 1,685.43        $ 0.00

GENERAL UNSECURED PAYMENTS: $ 134,701.95                  $ 30,694.44        $ 0.00



Disbursements:

       Expenses of Administration           $ 7,959.91
       Disbursements to Creditors          $ 64,527.20

TOTAL DISBURSEMENTS:                                              $ 72,487.11




UST Form 101-13-FR-S (9/1/2009)
Case 13-91928-BHL-13           Doc 62      Filed 12/14/18      EOD 12/14/18 14:37:52          Pg 5 of 5




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.




Date: 12/14/2018                        By: /s/Joseph M. Black, Jr.
                                               Chapter 13 Standing Trustee
                                               PO Box 846
                                               Seymour, IN 47274
                                               Phone: (812)524-7211
                                               Fax:    (812)523-8838
                                               Email: jblacktrustee@trustee13.com

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
